Exhibit 10.1

FIRST AMENDMENT TO THE SENSATA TECHNOLOGIES HOLDING B.V.

FIRST AMENDED AND RESTATED 2006 MANAGEMENT OPTION PLAN

This First Amendment (this “First Amendment”) to the First Amended and Restated
2006 Management Option Plan (as amended, the “Plan”) of Sensata Technologies
Holding B.V. (the “Company”) has been deemed advisable and has been adopted
pursuant to the terms of Section 9.2 of the Plan by the Company’s management
board and is effective as of September 4, 2009. Terms used herein but not
otherwise defined shall have the meanings given to such terms in the Plan.

1. Maximum Securities Available. The first sentence of Section 3.2 of the Plan
is hereby amended and restated to read as follows:

An aggregate of 13,082,236 Ordinary Shares shall be reserved for issuance
hereunder with respect to Options.

2. Vesting of Options. Section 4.2 of the Plan is hereby amended and restated to
read as follows:

4.2 Vesting of Options. Unless otherwise specified in an Award Agreement, all
Options shall be subject to vesting in accordance with the provisions of this
Section 4.2. Options shall be exercisable by a Participant only to the extent
that they are vested. In addition to the other requirements set forth in this
Section 4.2, Options shall vest only so long as a Participant remains employed
by the Company or one of its Subsidiaries. Unless otherwise set forth in an
Award Agreement, all Awards of Options shall be divided into two portions, with
one such portion exercisable for one-third of the Ordinary Shares for which such
Options are exercisable, which shall be referred to hereunder as “Tranche I
Options”, and one such portion exercisable for two-thirds of the Ordinary Shares
for which such Options are exercisable, which shall be referred to hereunder as
“Tranche II Options”. As used hereunder, the term “Tranche III Options” shall
refer to the Tranche II Options.

(a) Tranche I Vesting. The Tranche I Options will be subject to time vesting and
will time vest on each date set forth below with respect to the cumulative
percentage of Tranche I Options that is set forth opposite such date, provided
that the Participant holding such Tranche I Options is, and has been,
continuously employed by the Company or any of its Subsidiaries from the date of
award through such determination date:

 

Date

   Cumulative Percentage
of Tranche I Options Vested  

2nd anniversary of date of grant

   40 % 

3rd anniversary of date of grant

   60 % 

4th anniversary of date of grant

   80 % 

5th anniversary of date of grant

   100 % 

Notwithstanding the foregoing, all Tranche I Options shall be considered 100%
vested upon consummation of a Change in Control.

(b) Tranche II Vesting. The Tranche II Options shall be subject to time and
performance vesting, and will only be deemed fully vested when they have both
time vested and performance vested in accordance with the terms hereof. The
Tranche II Options will time vest in the same manner as the Tranche I Options.
The Tranche II Options will performance vest upon the earlier to occur of a
Change in Control or an Initial Public Offering in which the Sponsor Inflows
prior to and in connection with such Change in Control or Initial Public
Offering are at least two (2) times the Sponsor Outflows prior to such Change in
Control or Initial Public Offering.”

3. The Plan. In all other respects the Plan is ratified and shall, as so changed
by this First Amendment, continue in full force and effect.

* * * * *